MEMORANDUM **
California state prisoner Ciron Bentay Springfield appeals the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging his conviction after a jury trial for murder and attempted *248robbery. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Springfield, who was 15 years old at the time of his arrest, contends that the trial court’s admission of a tape-recorded statement he made to police violated his rights because it was not voluntary. We conclude that the California Court of Appeal’s determination that the statement was voluntary because it was not coerced was neither contrary to, nor an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); Colorado v. Connelly, 479 U.S. 157, 167, 107 S.Ct. 515, 93 L.Ed.2d 473 (1986).
Springfield also contends that the statement was not made upon a knowing and voluntary waiver of his Miranda rights. We conclude that the California Court of Appeal’s determination that Springfield validly waived his Miranda rights under the totality of the circumstances was neither contrary to, nor an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); Fare v. Michael C., 442 U.S. 707, 724-27, 99 S.Ct. 2560, 61 L.Ed.2d 197 (1979).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.